                    Case 2:17-cv-02906-APG-PAL Document 47 Filed 03/26/19 Page 1 of 3



                1   Daniel S. Rodman, Esq.
                    Nevada Bar No. 8239
               2    Dawn L. Davis, Esq.
                    Nevada Bar No. 13329
               J    SNELL & WILMER L.L.P.
                    3883 Howard Hughes Parkway, Suite 1100
               4    Las Vegas, NV 89169
                    Telephone: (7 02) 7 84-5200
                5   Facsimile: (7 02) 7 84-5252
                    drodman@swlaw.com
               6    ddavislôswlaw.com

                7   Attorneys þr Defendant
                    Toto USA, Inc.
                8

                9                               UNITED STATES DISTRICT COURT

               10                                       DISTRICT OF'NEVADA

               11   FARMERS INSURANCE EXCHANGE,               AS        CASE NO. 2: I 7-ov-02906-APG-PAL
                    subrogee of Doug Ansell,
               t2
ll¡
        :                                 Plaintiff,
        Y

3lãq           13                                                       MOTION TO REMOVE ATTORNEY
t<l io              vs                                                  FROM ELECTRONIC SERVICE LIST
** I l{1.3 t4
 ) ËjÏr
Þt i
    V22             TOTO USA, INC., a Georgia corporation;
o(.) =o
     r >3*x    l5   CHRISTOPHER HOMES, LLC, aNevada
  l    5r-BË
=eli;               company; DOES I - X, inclusive, and ROE
öt i'   å
               t6   CORPORATIONS I - X, inclusive,

               t7                         Defendants.

               18

               19          Defendant Toto USA, Inc., by and through its attorneys of record, the Law Office of Snell

               20   & Wilmer L.L.P., hereby requests the removal of AlexandÅa L. Layton, Esq. from the CM/ECF
               2l   Service List as Ms. Layton is no longer employed at this firm.

               22          DATED this 25th day of March,2}l9.

               23                                                                &,         L.L.P

               24

               25                                                              S. Rodman, N      Bar No. 8239
                                                                        Dawn L. Davis, Nevada Bar No. 13329
               26                                                       3883 Howard Hughes Parkway, Suite 1100
                                                                        Las Vegas, NV 89169
               27
                                                                        Attorneys þr Defendant
               28                                                       Toto USA, Inc.
                     Case 2:17-cv-02906-APG-PAL Document 47 Filed 03/26/19 Page 2 of 3



                1



                2                                                                 Farmers v. Toto, et al,
                                                                     Case No. 2zl7 -cv -02906-APG-PAL
                J

                4                                      ORDER
                5          IT IS SO ORDERED
                           DATED:      March 26      2019.
                6

                7

                 8
                                                  UNITED STATES MAGISTRATE JUDGE
                 9

                10

                11

                t2
          :
 bl
 Él
          :-
          Øe    l3
 lrl      io
s I É¡Ì.8 t4
tr) {ËjÏi
    3o qzP
3       rìåge
           o)
                15
-l dl
Øt        ËJ
          É
                l6
          Ë
                l7
                18

                19

                20

                2l
                )1

                23

                24

                25

                26

                27

                28

                                                             -2-
